AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND
ASSUMPTION OF OBLIGATIONS
 
This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Agreement”) is made as of December 2, 2010, by and between
OmniReliant Holdings, Inc., a Nevada corporation. (“Omni” or “Assignor”), with
an address of 14375 Myerlake Circle, Clearwater, FL 33760, and Zurvita Holdings,
Inc., a Delaware corporation(“Assignee”).


WHEREAS, Omni owns 100% of certain assets, as set forth on Schedule A attached
hereto (collectively, the “Assets”);


WHEREAS, Omni desires to convey, transfer and assign to Assignee, and Assignee
desires to acquire from Omni, all of Omni’s interest in the Assets, free and
clear of all liens, claims, encumbrances and liabilities.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.     Assignment and Sale.


1.1.           Assignment of Assets.  For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Omni, Omni does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Omni’s right, title and interest in, to and under
the Assets.


1.2           Closing.  The purchase and sale of Omni’s interest in the Assets
shall take place at a closing (the “Closing”), to be held at such date, time and
place at the law office of Sichenzia Ross Friedman & Ference LLP as shall be
determined by Assignee on notice to Assignors.  In consideration for the
transfer and sale of the Assets: (i) Assignee shall assume all payments,
expenses, costs and liabilities of any kind or nature, whether or not existing
at the time of this Agreement, as they relate to the Assets; (ii) the Assignor
and Assignee agree to terminate the license agreement, dated October 9, 2009, by
and between the Assignor and the Assignee (the “License Agreement”)
(notwithstanding the foregoing, the promissory note in the principal amount of
Two Million Dollars ($2,000,000) issued by the Assignee to the Assignor (the
“Note”), pursuant to the License Agreement, shall remain outstanding, due and
payable; and (iii) the Assignee shall cause copies of the Assets, including
copies of the URL, Trademark and source codes (the “Asset Copies”), to be placed
in an Iron Mountain Account (for which Assignee shall pay and incur all current
and future costs), as part of the collateral for the Note, subject to the terms
of a security agreement simultaneously executed and dated as of the date hereof
between the Assignor and the Assignee, (collectively, the “Purchase
Consideration”).


1.3           Further Assurances.  Assignors shall from time to time after the
date hereof at the request of Assignee and without further consideration execute
and deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Agreement, as Assignee shall reasonably request to evidence
more fully the assignment by Omni to Assignee of its interest in the Assets
 
 
 

--------------------------------------------------------------------------------

 


1.4           Closing Deliverables of Assignor. At the Closing, Assignor shall
deliver the following to the Assignee:


(a)           The Assets


(b)           Such deeds, bills of sale, assignments and other instruments of
conveyance and transfer, and such powers of attorney, as shall be effective to
vest in Assignee title to or other interest in, and the right to full custody
and control of, the Assets, free and clear of all liens, charges, encumbrances
and security interests whatsoever.


(c)           Executed waivers from secured creditors agreeing to release the
Assets from its security interest.


(d)           Evidence of filing of UCC-3 Financing Statement Amendments
removing the Asset from any and all UCC-1 Financing Statements that may include
the Assets as collateral.


All other documents, certificates, instruments or writings reasonably required
by Assignee to be delivered by Assignor at or prior to the Closing pursuant to
this Agreement.


1.5 Closing Deliverables of Assignee.  On the date of Closing, Assignee shall
deliver the following to the Assignor:


(a)    The Purchase Consideration


Section 2.     Assumption.


2.1           Assumed Liabilities.  As of the date hereof, Assignee hereby
assumes and agrees to pay, perform and discharge, fully and completely, all
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Assets, whenever arising (the “Liabilities).


2.2           Further Assurances.  Assignee shall from time to time after the
date hereof at the request of Assignor and without further consideration execute
and deliver to Assignor such additional instruments of assumption in addition to
this Agreement as Assignor shall reasonably request to evidence more fully the
assumption by Assignee of the Liabilities
 
 
 

--------------------------------------------------------------------------------

 


Section 3.     Representations and Warranties of the Assignors.  The Assignor
hereby makes the following representations and warranties to Assignee, which
shall survive the Closing:


(a)  
The Assets are owned by Assignor free and clear of any and all liens, claims,
encumbrances, preemptive rights, right or first refusal and adverse interests of
any kind.



(b)  
Assignor has the requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and otherwise to carry out
Assignor’s obligations hereunder.



(c)  
Except for Vicis Capital Mater Fund (which consent has been received), no
consent, approval or agreement of any individual or entity is required to be
obtained by Assignor in connection with the execution and performance by
Assignor of this Agreement or the execution and performance by Assignor of any
agreements, instruments or other obligations entered into in connection with
this Agreement.



(d)  
Except as set forth in the Assignor’s filing with the Securities and Exchange
Commission, there is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, against Assignor or any of Assignor’s’ properties or any of
its assets, at law or in equity.



(e)  
Except as set forth in the Assignor’s filing with the Securities and Exchange
Commission, there is no judgment, decree or order against Assignor that could
prevent, enjoin, alter, or delay any of the transactions contemplated by this
Agreement.



(f)  
Except as set forth in the Assignor’s filing with the Securities and Exchange
Commission, there are no material claims, actions, suits, proceedings,
inquiries, labor disputes or investigations pending against the Assignor or any
of its assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation.



(g)  
No bankruptcy, receivership or debtor relief proceedings are pending or, to
Assignor’s knowledge, threatened against Assignor.



(h)  
Assignor has complied with, is not in violation of, and has not received any
notices of violation with respect to, any federal, state, local or foreign Law,
judgment, decree, injunction or order, applicable to it, the conduct of its
business, or the ownership or operation of its business.  References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality or judicial body (including, without
limitation, any federal or state securities law, regulation, rule or
administrative order).

 
 
 

--------------------------------------------------------------------------------

 
 
(i)  
Assignor is aware of Assignee’s business affairs and financial condition and has
reached an informed and knowledgeable decision to assign the Assets.



(j)  
There are no liabilities, commitments, contracts, agreements, obligations or
other claims against Assignor or the Assets, whether known or unknown, asserted
or unasserted, accrued or unaccrued, absolute or contingent, liquidated or
unliquidated, due or to become due, and whether contractual, statutory, or
otherwise associated with the Assets.



(k)  
All representations, covenants and warranties of Assignor contained in this
Agreement shall be true and correct on and as of the Closing with the same
effect as though the same had been made on and as of such date.



 
Assignor agrees to defend, indemnify, and hold harmless Assignee, its officers,
directors, agents and assigns with respect to any claim constituting a breach of
the representations or warranties contained in this Agreement. With respect to
any such claims, either party shall give the other party prompt notice of the
claim. Assignee and Assignor agree to fully cooperate in the defense against
claims.   The indemnifying party, Assignor, shall pay, upon presentation, a
legal retainer, if required, and all of Assignee’s legal fees and costs,
expenses, losses, and charges incurred in defending against such suits, as
incurred, month to month.  Assignee shall not, without the prior written consent
of Assignor, the indemnifying party, agree to the settlement, compromise or
discharge of such claim, though written consent of Assignor cannot be
unreasonably withheld.


Section 4.      Miscellaneous.


(a) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
 
 

--------------------------------------------------------------------------------

 


(b) Severability.  If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.


(c) Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this
Agreement.  Notices shall be deemed to have been received on the date of
personal delivery or telecopy or attempted delivery.


(d) Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Florida applicable to agreements executed without
regard to any principles of conflicts of law.  By execution and delivery of this
Agreement, each of the parties hereby irrevocably (i) consents and agrees that
any legal or equitable action or proceeding arising under or in connection with
this Agreement shall be brought in the federal or state courts located in the
County of Hillsborough in the State of Florida, (ii) submits to and accepts the
jurisdiction of said courts, (iii) waives any defense that such court is not a
convenient forum, and (iv) consents to any service of process made either (x) in
the manner set forth in this Agreement (other than by telecopier), or (y) any
other method of service permitted by law.


(e) Waiver of Jury Trial.  Each of the parties hereto hereby expressly waives
any right to a trial by jury in the event of any suit, action or proceeding to
enforce this Agreement or any other action or proceeding which may arise out of
or in any way be connected with this Agreement or any of the other documents or
agreements executed in connection herewith.


(f) Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.


(g) Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that no party may assign this Agreement or any
of its rights under this Agreement without the prior written consent of the
other parties.


(h) Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other parties to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.


(i) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 


(j) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.


(k) Headings.  The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.


(l) Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the
Agreement.  Each party recognizes and acknowledges that counsel to Assignee has
represented certain shareholders of Assignee and may, in the future, represent
others in connection with various legal matters and each party waives any
conflicts of interest and other allegations that it has not been represented by
its own counsel.


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO AGREEMENT OF CONVEYANCE]


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.
 

  ASSIGNOR:           OMNIRELIANT HOLDINGS, INC.          
 
By:
/s/ Robert DeCecco III       Name: Robert DeCecco III       Title: Chief
Executive Officer  

 

  ASSIGNEE:           ZURVITA HOLDINGS, INC.          
 
By:
/s/ Jay Shafer       Name: Jay Shafer       Title: Chief Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


ASSETS




Software.  The LocalAdLink Software (“LAL”), including source codes, as updated,
the LAL name rights, and the LAL trademark, as well as any additional third
party codes that have been modified or integrated into the source codes to
enable the business process operations of LAL, including but not limited to the
domain URL assets (the "Software").


Records.  All creative materials, advertising and promotional materials,
marketing materials, conference materials, database materials, supplier lists,
equipment repair, maintenance or service records, and all other printed or
written materials whether written or electronically stored or otherwise
recorded, as they relate to the Software.
 
 
 

--------------------------------------------------------------------------------

 
 